Citation Nr: 0428297	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The appellant, the surviving spouse, maintains that her 
deceased husband, who died in August 1998, served with the 
Armed Forces of United States during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In that decision, the 
RO found that the appellant was not entitled to VA death 
benefits because her late husband did not have the required 
military service to be eligible for VA benefits.  In October 
2002, the appellant submitted a Notice of Disagreement (NOD) 
with the denial of entitlement to VA death benefits.  The RO 
issued a Statement of the Case (SOC) in November 2002, and 
the appellant submitted a substantive appeal in January 2003.

In September 2003, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the Manila RO.  A transcript of the hearing is of record.


FINDING OF FACT

The appellant's late husband did not have qualifying service 
that permits the appellant to establish basic eligibility for 
VA death benefits.




CONCLUSION OF LAW

The legal criteria for basic eligibility for VA death 
benefits under the laws administered by the VA are not met.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the November 2002 SOC, as well as the May 2001 
letter, the RO notified the appellant of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for legal entitlement to VA death benefits.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's May 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The RO also informed her that VA would 
make reasonable efforts to help her get evidence necessary to 
support her claim, if she gave the VA enough information 
about such records so that VA could request them from the 
person or agency that had them.  
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Id.  In that case, the Court 
determined that VA had failed to demonstrate that a lack of 
such a pre-adjudication notice was not prejudicial to the 
claimant.  See 38 U.S.C.A § 7261(b) (West 2002) (providing 
that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error").  Pelegrini, 17 Vet. App. at 422.  

In the current appeal, the Board notes that a document 
meeting the VCAA's notice requirements was provided to the 
appellant before the decision on appeal and after a 
substantially complete application was received.  
Accordingly, the appellant has received a pre-adjudication 
notice for this claim, and has not, in any way, been 
prejudiced by the RO's action.  Likewise, the RO issued a SOC 
in November 2002, explaining what was needed to substantiate 
the claim, within a few short months after the August 2002 
decision on appeal; the appellant was thereafter afforded the 
opportunity to respond.  Moreover, the case came to the Board 
in September 2004, well after the one-year period for 
response to any such notice (see 38 U.S.C.A. § 5103(b)(1)); 
and, the appellant has been afforded substantial time to 
submit any additional evidence.

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
appellant, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  Likewise, the 
appellant has been given opportunities to submit evidence to 
support her claim, and has been afforded an opportunity to 
present testimony during a hearing.  Significantly, no 
outstanding sources of pertinent evidence have been 
identified, nor has the appellant indicated that there is any 
outstanding pertinent evidence that has not been obtained. 

Lastly, the Board believes that this is a case in which the 
law and not the evidence is dispositive, and thus, that the 
appeal must be terminated because of the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Under such circumstances, where there is no reasonable 
possibility that providing additional assistance would aid in 
substantiating a claim, VA is not required to take any 
further action to assist the appellant.  38 U.S.C.A. § 
5103A(a) (West 2002).

Accordingly, the Board finds that the assistance and 
notification requirements of the VCAA have been satisfied to 
the extent necessary in this matter.

II.  Factual Background

Philippine Army records show that the appellant's late 
husband served in the Philippine Commonwealth Army from 
March 1, 1942, to July 11, 1946.  

The Office of the Civil Registrar in the Republic of the 
Philippines has certified that the appellant's late husband 
died on August 21, 1998.  The cause of death shown was 
cerebrovascular accident secondary to hemorrhage due to 
hypertension, pneumonia, and non-insulin dependent diabetes 
mellitus.

In August 2001, the RO requested verification of service from 
the Department of Army, who then certified that the 
appellant's late husband did not have service in the United 
States Armed Forces as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas.

In an August 2002 decision, the RO denied basic eligibility 
for VA death benefits.

During the September 2003 hearing, the appellant testified, 
through an interpreter, that her late husband served 
faithfully as a corporal in the Philippine Commonwealth Army 
from March 1942 to July 1946.




III.  Legal Analysis

The appellant contends that her late husband's military 
service in the Philippine Army qualifies him as a veteran of 
the U.S. Armed Forces for purposes of eligibility for VA 
death benefits.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 
66,763, 66,767 (December 27, 2001)).  However, such service 
must be certified as qualifying by the appropriate U.S. 
military authority.  38 C.F.R. § 3.203 (2004).  

VA benefits may be awarded to persons in a number of other 
categories that contributed to a war effort.  See, generally, 
38 C.F.R. § 3.7.  One of those other categories is the 
regular Philippine Scouts.  38 C.F.R. § 3.40.  Three other 
categories that are covered, but only for limited VA benefits 
(including service-connected disability compensation, 
dependency and indemnity compensation, and burial benefits) 
are persons who:  (1) had service within certain specific 
dates in the Philippine Commonwealth Army, (2) had recognized 
guerrilla service, or (3) had service with the other 
Philippine Scouts-i.e., those enlisted under section 14, 
Pub. L. No. 190, 79th Congress (Act of October 6, 1945).  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2004).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2004). 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service ... (with 
exceptions based on service-connected compensation benefits).  
38 U.S.C.A. § 107 (a) (West 2002).  In Talon v. Brown, 999 
F.2d 514 (Fed. Cir. 1993), the United States Court of Appeals 
for the Federal Circuit upheld the constitutionality of 38 
U.S.C.A. § 107(a).  Hence, disability and death pension 
benefits under Chapter 15 of Title 38 are not authorized for 
such service.

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  See 38 U.S.C.A. § 107(b).  Active 
service will be the period certified by the service 
department.  38 C.F.R. §§ 3.40, 3.41 (2004).

The evidence presented in the instant case indicates that 38 
U.S.C.A. § 107(a) applies to the appellant's late husband's 
military with the Philippine Army.  However, in the 
appellant's late husband's case, the U.S. service department 
has not certified any period of service in the Philippine 
Army as active service in the service of the U.S. Armed 
Forces.  The Board notes that the service department's 
finding is binding on VA for purposes of establishing service 
in the U.S. Armed Forces.  See 38 C.F.R. § 3.41(a); Duro v. 
Derwwinski, 2 Vet. App. 530, 532 (1992).  Consequently, the 
appellant's late husband's military service in the Philippine 
Army did not qualify him for VA benefits.  Hence, the 
appellant, his surviving spouse, is likewise ineligible for 
VA death benefits.  See Talon, supra.

The evidence shows that the appellant does not meet the legal 
criteria for basic eligibility for VA death benefits.  Thus, 
her claim is denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of basic eligibility for VA death benefits is 
denied as a matter of law.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



